Citation Nr: 1040351	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center and Regional 
Office (RO) 
in Fargo, North Dakota




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder. 

2.  Entitlement to a rating in excess of 10 percent prior to 
October 22, 2008, for the service-connected epilepsy and a rating 
in excess of 20 percent beginning on that date. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran first served on active duty from December 1998 to 
October 1999 when he was placed on the Temporary Disability 
Retirement List (TDRL).  He was returned to active duty status in 
January 2005 and served to July 2007.  He reports serving in Iraq 
from July 2005 to January 2006.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the RO that 
denied the claim of service connection for a low back disorder 
and the claim for an evaluation in excess of 10 percent for the 
service-connected epilepsy.  

In a December 2009 rating decision, the RO increased the rating 
for the service-connected epilepsy to 20 percent, effective on 
October 22, 2008.  Since the Veteran did not express satisfaction 
with the rating, the matter remains on appeal.   

Although the Veteran requested a hearing at the RO in October 
2008, he subsequently accepted an informal conference with a 
Decision Review Officer (DRO) in lieu of a formal hearing. 

The issue of an increased rating for the service-connected 
epilepsy is being remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will contact the Veteran in order 
to address any further action required on the Veteran's part.  




FINDING OF FACT

The currently demonstrated chronic low back pain is shown as 
likely as not to have had its clinical onset following a lifting 
injury during the Veteran's recently completed deployment to 
Iraq.    


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by low back pain is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The February 2008 letters provided the Veteran with notice of 
VA's duties to notify and assist him in the development of his 
claims consistent with the laws and regulations outlined above.  

In this regard, these letters informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding how disability ratings are 
assigned, disability ratings, and effective dates of awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.


Service Connection

Legal Criteria and Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).    

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A claimant with military service is presumed to have been in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the claimant as medical history does not 
constitute a notation of such conditions, but will be considered 
together with all other material evidence in determining the 
question of when a disease or disability began.  See 38 C.F.R. § 
3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.

By "clear and unmistakable evidence" is meant that which cannot 
be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The Veteran had an initial period of active duty until October 
1999 when he was placed on TDRL status due to an unrelated 
disability.  The November 1998 medical history report on 
enlistment for this first period of service indicates that he did 
not have recurrent back pain, but had received one time 
chiropractic treatment for his low back at the age of 20.  His 
medical examination and the remainder of his treatment records 
for this period of service are negative for complaints or 
findings of a low back disorder.  

In January 2004, while in TDRL status, the Veteran received 
private treatment for complaints of severe low back spasms and 
the treatment records indicated there was some limitation of 
motion in the lumbar region.  These records also indicate that 
there was some improvement in his condition.  

The Veteran returned to active duty from TDRL status in January 
2005.  In an earlier pre-enlistment medical history report in 
October 2004, the Veteran denied having or having had a history 
of recurrent back pain or a back problem of any sort.  

An October 2004 medical examination was negative for low back 
complaints, findings or diagnosis.  A January 2006 post-
deployment health assessment shows that the Veteran did not 
report having back pain or having developed back pain during his 
deployment.  

A July 2006 post-deployment heath assessment shows that the 
Veteran indicated that his health was approximately the same as 
before he deployed and that he was not injured during his 
deployment.  

A March 2007 medical history report shows that the Veteran 
indicated that he had no recurrent back pain or back problem.  An 
associated medical examination was also silent for low back 
complaints, findings or diagnosis.  

In October 2007, several months after he separated from service, 
the Veteran was given a post-deployment medical evaluation when 
he complained of having low back pain.  He did not take medicine 
and rated the pain as 1 to 2 on a scale of 10.  He also reported 
that his back was not currently a problem.  The assessment was 
that of mild low back pain.  

During an October 2007 VA examination for another disability, the 
Veteran reported a history of a motor vehicle accident in 2003 
and having transient low back pain.

An October 2008 treatment record notes that the Veteran worked in 
an industrial environment and reported having an acute onset of 
low back pain after turning some rollers at work.  The assessment 
was that of probable back strain.

In an October 2008 statement, the Veteran reported sustaining a 
low back injury due to carrying heavy equipment in service. 

An April 2009 medical record indicates that the Veteran was 
experiencing low back pain.  

During the November 2009 conference, the Veteran acknowledged 
that he had back pain prior to service had subsided before his 
return to service.  He also reported having recurrent back pain 
since his second period of service.  He sought treatment for his 
back in October 2008, but did not seek treatment every time he 
had problems with his back.

In the present case, there is some evidence of the Veteran 
developing low back manifestations prior to returning to active 
service from TDRL status in January 2005.  However, the Veteran 
now credibly asserts that he had no ongoing back problems when he 
was returned to active service in 2005 and was subsequently 
developed chronic low back pain due to lifting injury during his 
deployment in Iraq.  

Given the circumstances of his return to active duty in January 
2005 and his subsequent service in Iraq, these statement show 
that he likely returned to active service from TDRL status with 
no chronic or recurrent low back problem.   

In addition, on the basis of his recent lay statements pertaining 
to his developing ongoing low back during service, the Board 
finds that the Veteran as likely as not now experiences chronic 
low back pain that had its clinical onset during active service 
due to repetitive lifting injuries suffered while he was deployed 
in Iraq.  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, service connection for chronic low back pain is warranted.  


ORDER

Service connection for a low back pain is granted.


REMAND

The Veteran is seeking a higher rating for the service-connected 
epilepsy due to increased frequency of his spells.  The RO 
increased the rating for epilepsy to 20 percent (providing a 
staged rating) based on the Veteran's statement regarding the 
frequency of his minor seizures.  

Despite the Veteran's claim based on increased disability and his 
statement reflecting more frequent minor seizures, he was not 
afforded a VA examination.  Hence, the Veteran should be 
scheduled for a VA examination to ascertain the current severity 
of the service-connected epilepsy.  

Accordingly, the remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
copies of all clinical records referable to 
private treatment for the service-connected 
epilepsy since 2008.   All pertinent VA 
treatment records also should be associated 
with the claims file.  

2.  Then the RO should schedule the Veteran 
for a VA examination to determine the 
current severity of the service-connected 
epilepsy.  

All indicated testing should be performed.  
The claims folder should be made available 
to the examiner for review.  

The examiner should elicit from the Veteran 
and record a complete clinical history and 
report detailed clinical findings referable 
to the service-connected epilepsy.  The 
examiner should be sure to note the 
frequency of major and minor seizures the 
Veteran has had within the past 2 year 
period, 1 year period, and 6 months.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for increase in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case (SSOC) 
that contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
They should be afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


